Citation Nr: 0905992	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-08 635	)	DATE
	)
	)
s
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 
1969.  He died in November 2002.  The appellant in this case 
is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In April 2008, the Board remanded this matter for due process 
considerations.  As set forth in more detail below, another 
remand of this matter is unfortunately required.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the context of a claim for DIC 
benefits, a VCAA notice must include:  (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). 

In its April 2008 Remand, the Board noted that the appellant 
had not yet been provided with the required VCAA notification 
and directed the RO to issue the appropriate notice.  
Pursuant to the Board's remand, the RO issued a letter in 
April 2008.  Unfortunately, however, the letter made no 
mention of the conditions for which the Veteran was service 
connected at the time of his death, nor did it contain any 
explanation as to the information and evidence required to 
substantiate a claim for service connection for the cause of 
the Veteran's death based on a previously service-connected 
condition vis-à-vis a condition not yet service connected.  
This information is required by Hupp.  

Compliance with remand instructions is neither optional nor 
discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that VA has a concomitant duty to 
ensure compliance with the terms of the remand).  Therefore, 
this matter must be remanded for compliance with the 
instructions of the previous remand.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and her representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the evidence and 
information required to substantiate her 
claim for DIC, as outlined by the Court 
in Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

2.  After conducting any additional 
development deemed necessary based on any 
response to the VCAA letter, the RO 
should readjudicate the claims, 
considering all the evidence of record.   
If the decision remains unfavorable, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


